Plaintiff, a captain in the New York city fire department, alleges that defendant sent to his superior officer an affidavit to the effect that plaintiff, when not on duty, happening to meet defendant in an apartment house, used abusive language and came close to her, causing her to fear lest he push her down stairs. Plaintiff is stated to have said to her: “ Get the hell down stairs where you belong. What the hell business have you got up here? ” In the affidavit she characterized such conduct as “ unbecoming an officer of the fire department.”
No allegation of special damage is found in the complaint. The question is whether the language used by defendant in the affidavit *665is libelous per se. Do the words impute the commission of anjr reprehensible offense against society or conduct reflecting upon his character which would expose him to probable loss in his office, business or profession? (O’Connell v. Press Publishing Co., 214 N. Y. 352; Crashley v. Press Publishing Co., 179 id. 27.)
Plaintiff rests bis case on the latter ground, asserting that a charge of conduct unbecoming an officer of the fire department might, if substantiated, have brought about his dismissal from office. There is no claim that such a result was reached.
Upon the occasion referred to in the affidavit, plaintiff was not on duty. The conduct and language ascribed to him is to be regarded as ungentlemanly. How far the fire department requires its officers, while at leisure, to observe courtesy and conform their behavior to proper standards of politeness and good breeding does not appear. Nor is it apparent that such conduct during plaintiff’s hours of relaxation would affect bis efficiency as a fireman. Plaintiff’s occupation is not that of a teacher of etiquette. His calling is that of a fireman, which does not require that he be held at all times to the practice of Chesterfieldian standards of courtesy.
Plaintiff’s employment does not depend on the gentility of bis conduct or the excellence of bis manners while off duty. He might be and doubtless is an excellent fireman, despite the showing of boorishness or lack of courtesy during the period of his freedom from service. Not manners, but courage, intelligence, leadership as a captain of his men, skillfulness and fidelity in the performance of his duties, are the attributes which must mark plaintiff in his occupation. In none of these respects has he been assailed. The language claimed to be libelous does not carry any reflection upon his honesty, good character or ability to perform properly the duties of his position.
As stated in Odgers on Libel and Slander ([6th ed.] p. 46): “ Where integrity and ability are essential to the due conduct of plaintiff’s office or profession, words impugning bis integrity or ability are clearly actionable; for they then imply that he is unfit to continue therein. But words, which merely charge the plaintiff with some misconduct outside bis office or not connected with his special profession or trade, will not be actionable.”
No special damage having been pleaded, the order should be reversed and the complaint dismissed.
Martin, J., concurs.
Order affirmed, with ten dollars costs and disbursements, with leave to the defendant to answer within ten days from service of order upon payment of said costs.